DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. Applicant’s arguments field on 12/28/2021 have been considered but are not persuasive.

3. Regarding claim 1, Applicant argues RAUs of Pham does not correspond to the claimed “optical transmission devices”. Examiner respectfully disagrees.

In response to Applicant’s arguments Pham discloses plurality of remote antenna units (RAUs) wherein each of the RAUs disclose E/O converter, and wherein the E/O converter transmit the optical signals to the base stations without having to perform any other signal processing or conversion, see section II, lines 23-25 and figure 1b.








    PNG
    media_image1.png
    484
    898
    media_image1.png
    Greyscale


b. Regarding claim 1, Applicant argues that Pham does not explicitly disclose, “configured to switch connections between a plurality of input ports and a plurality of output ports so that the base station signal is transmitted from one of the plurality of optical transmission devices to the other one of the plurality of optical transmission devices”. Examiner respectfully disagrees.

In response to Applicant’s arguments Pham discloses wavelength tunable laser (TLS) connected to controller for providing optical switching between the plurality of RAUs based on the signal from the controller, see figure 1b. Although the plurality of wavelength tunable laser (TLS) provide wavelength switching between the plurality of RAUs, but Pham further discloses that the outputs of the plurality of TLS are routed (switched) through WDM router corresponding to different wavelengths which are connected to the RAUs through the different fiber links (thus different ports) for example λ1, λ2 and λ3 are each connected to RAU1, RAU3 and RAU2 respectively depending 



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

For claim 1,
a. a plurality of optical transmission devices configured to transmit… on line 2;
b. a measuring device configured to measure the… on line 3;
c. a switch device configured to switch connections….on lines 5,6.


For claim 9,
a. a plurality of laser modules configured to respectively convert… on lines 4,5.



a. a plurality of optical transmission devices, see figure 2 as reproduced below.



    PNG
    media_image2.png
    410
    677
    media_image2.png
    Greyscale




b. a switch device, see figure 3 as reproduced below.



    PNG
    media_image3.png
    400
    450
    media_image3.png
    Greyscale


c. the laser module is laser diode or laser controller, see paragraph 45.

d. a switch device in the form of digital signal processor (DSP), an application specific integrated circuit (ASIC) and field programmable array (FPGA), see paragraph 31.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,2 and 4 are rejected under 35 USC 103 as being unpatentable over Pham et al (High speed and Uninterrupted Communication for high-speed trains by Ultrafast .
Regarding claim 1, Pham discloses a base station signal monitoring system ;(base station signal monitoring system, see figure 1b) comprising: a plurality of optical transmission devices configured to transmit an optical signal carrying a base station signal;(plurality of RAUs with electrical to optical converters (lasers), see figure 1b) a measuring device according to a preset method;(controller configured to evaluate the base station information from the train operation center, see page 207, lines 15-18 and figure 1b) and a switch device, connected to the plurality of optical transmission devices and the measuring device,(wavelength tunable laser (TLS) connected with plurality of RAUs and controller, see figure 1b) and configured to switch connections between a plurality of input ports and a plurality of output ports so that the base station signal is transmitted from one of the plurality of optical transmission devices to another of the plurality of optical transmission devices ;(wavelength tunable laser (TLS) for providing optical switching between the plurality of RAUs based on the signal from the controller, see figure 1b) or the measuring device. (Only one of the limitation is required to be considered by the Examiner).
However Pham does not explicitly disclose configured to measure the base station signal.
;(base station controller monitors the base station signal based on the unacknowledged packets addressed to the first base station, see paragraph 19).
Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the measurement of the base station signal of Jalali with Pham to measure the base station signal strength of the plurality of base station signals and the motivation is to switch between the plurality of base stations based on the signal strength.

Regarding claim 2, Pham discloses the base station signal monitoring system of claim 1, wherein the switch device receives a base station signal transmission request from the measuring device, (controller configured to evaluate the base station information from the train operation center, see page 207, lines 15-18 and figure 1b and the information is further send to the wavelength tunable laser, see figure 1b) switches the connections between the plurality of input ports and the plurality of output ports; (wavelength tunable laser (TLS) for providing optical switching between the plurality of RAUs based on the signal from the controller, see figure 1b).
However Pham does not explicitly disclose to transmit at least a portion of a base station signal corresponding to the base station signal transmission request to the measuring device.

In a related field of endeavor, Jalali discloses to transmit at least a portion of a base station signal corresponding to the base station signal transmission request to the measuring device ;(base station controller monitor the base station signal based on the unacknowledged packets addressed to the first base station, see paragraph 19). (Motivation same as claim 1).

Regarding claim 4, Pham discloses the base station signal monitoring system of claim 1, further comprising: a server, which is connected to the switch device, configured to transmit change information for changing a connection state between the plurality of input ports and the plurality of output ports to the switch device, (train operation center further connected to the wavelength tunable laser (TLS) for providing optical switching between the plurality of RAUs based on the signal from the controller, see figure 1b)  wherein the switch device controls the connections between the plurality of input ports and the plurality of output ports to correspond to the change information ;(controller controlling the wavelength tunable laser (TLS) to control connections between the plurality of inputs and the outputs of TLS to the plurality of RAUs, see figure 1b). 

Claim 3 is rejected under 35 USC 103 as being unpatentable over Pham et al (High speed and Uninterrupted Communication for high-speed trains by Ultrafast WDM fiber-.
Regarding claim 3, Pham discloses the base station signal monitoring system of claim 1, wherein the switch device receives a base station signal transmission request from the measuring device, (controller configured to evaluate the base station information from the train operation center, see page 207, lines 15-18 and figure 1b and the information is further sent to the wavelength tunable laser, see figure 1b).
However the combination of Pham and Jalali does not explicitly disclose duplicates at least a portion of a base station signal corresponding to the base station signal transmission request, and transmits the duplicated base station signal to the measuring device.
In a related field of endeavor, Ikeda discloses duplicates at least a portion of a base station signal corresponding to the base station signal transmission request,(each base station sends the request to the mobile station to measure the signal strength and duplicated information is send from the base station connected to the mobile station, see figure 2b) and transmits the duplicated base station signal to the measuring device (the duplicated information from connected base station is send to the mobile station for synthesizing the signals, see figure 2B).

.

Claims 5,6 and 8 are rejected under 35 USC 103 as being unpatentable over Pham et al (High speed and Uninterrupted Communication for high-speed trains by Ultrafast WDM fiber-wireless Backhaul System – 2019 attached) in view of Jalali et al (US 2006/0223573).
Regarding claim 5, Pham discloses a switch device comprising: a plurality of input ports respectively connected to a plurality of optical transmission devices ;(plurality of inputs wavelength tunable lasers (TLS) for providing optical switching between the plurality of RAUs based on the signal from the controller, see figure 1b); a plurality of output ports each connected to any one of the plurality of optical transmission devices; (plurality of outputs of wavelength tunable lasers (TLS) for providing optical switching between the plurality of RAUs based on the signal from the controller, see figure 1b) and a switch configured to switch connections between the plurality of input ports and the plurality of output ports so that an optical signal carrying a base station signal is transmitted from one of the plurality of optical transmission devices to another of the plurality of optical transmission devices ;(wavelength tunable laser (TLS) for providing optical switching between the plurality of RAUs based on the signal from the controller, see figure 1b) or the  (Only one of the limitation is required to be considered by the Examiner) and a switch controller configured to control the switch to correspond to preset connection information ;(controller configured to evaluate the base station information from the train operation center, see page 207, lines 15-18 and figure 1b and further provides the control signal to the wavelength tunable laser (TLS) for providing optical switching; see figure 1b).

In a related field of endeavor, Jalali discloses a measuring device ;( base station controller monitors the base station signal based on the unacknowledged packets addressed to the first base station, see paragraph 19).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the measurement of the base station signal of Jalali with Pham to measure the base station signal strength of the plurality of base station signals and the motivation is to switch between the plurality of base stations based on the signal strength.
Regarding claim 6, Pham discloses the switch device of claim 5, further comprising: wherein the switch controller controls the switch so that at least a portion of a base station signal corresponding to the base station signal transmission request is transmitted; (wavelength tunable laser (TLS) for providing optical switching between the plurality of RAUs based on the signal from the controller, see figure 1b).

However Pham does not explicitly disclose to the measuring device, a communication modem receiving a base station signal transmission request from the measuring device.

In a related field of endeavor, Jalali discloses to the measuring device, a communication modem receiving a base station signal transmission request from the measuring device;( base station controller monitor the base station signal based on the unacknowledged packets addressed to the first base station, see paragraph 19).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the measurement of the base station signal of Jalali with Pham to measure the base station signal strength of the plurality of base station signals and the motivation is to switch between the plurality of base stations based on the signal strength.

Regarding claim 8, Pham discloses the switch device of claim 5, further comprising: a communication modem receiving change information for changing a connection state  (train operation center further connected to the wavelength tunable laser (TLS) for providing optical switching between the plurality of RAUs based on the signal from the controller, see figure 1b) wherein the switch controller controls the switch to correspond to the change information ;(controller controlling the wavelength tunable laser (TLS) to control connections between the plurality of inputs and the outputs of TLS to the plurality of RAUs, see figure 1b).

Claim 7 is rejected under 35 USC 103 as being unpatentable over Pham et al (High speed and Uninterrupted Communication for high-speed trains by Ultrafast WDM fiber-wireless Backhaul System – 2019 attached) in view of Jalali et al (US 2006/0223573) and further in view of Ikeda et al (US 2002/0098838).
Regarding claim 7, Pham discloses the switch device of claim 5, further comprising: a communication modem receiving a base station signal transmission request from, (controller configured to evaluate the base station information from the train operation center, see page 207, lines 15-18 and figure 1b and the information is further sent to the wavelength tunable laser, see figure 1b).

However Pham does not explicitly disclose measuring device; wherein the switch controller duplicates at least a portion of a base station signal corresponding to the base station signal transmission request, and controls at least one of the switch and the 

In a related field of endeavor, Jalali discloses a measuring device ;( base station controller monitors the base station signal based on the unacknowledged packets addressed to the first base station, see paragraph 19).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the measurement of the base station signal of Jalali with Pham to measure the base station signal strength of the plurality of base station signals and the motivation is to switch between the plurality of base stations based on the signal strength.

However the combination of Pham and Jalali does not explicitly disclose wherein the switch controller duplicates at least a portion of a base station signal corresponding to the base station signal transmission request, and controls at least one of the switch and the communication modem so that the duplicated portion of the base station signal is transmitted to the measuring device.

(each base station sends the request to the mobile station to measure the signal strength and duplicated information is send from the base station connected to the mobile station, see figure 2b) and controls at least one of the switch and the communication modem so that the duplicated portion of the base station signal is transmitted to the measuring device (the duplicated information from connected base station is send to the mobile station for synthesizing the signals, see figure 2B).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the duplication of signal base station of Ikeda with Pham and Jalali to provide information from the base station to the mobile station and the motivation is to measure the signal strength of the base station signal.

Claims 9 and 12 are rejected under 35 USC 103 as being unpatentable over Pham et al (High speed and Uninterrupted Communication for high-speed trains by Ultrafast WDM fiber-wireless Backhaul System – 2019 attached) in view of Ikeda et al (US 2002/0098838).
Regarding claim 9, Pham discloses an optical transmission device ;(an optical transmission device, see figure 1) comprising: a plurality of signal processors ;(plurality of signal processing units for processing the radio signals, see figure 1b) a plurality of laser modules, which are respectively connected to the plurality of signal processors;(plurality of RAUs with plurality of electrical to optical converters connected with plurality of signal processing units, see figure 1b) configured to respectively convert the plurality of base station signals output from the plurality of signal processors into optical signals ;(plurality of RAUs with plurality of electrical to optical converters converting the radio signals into optical signals, see figure 1b) a switch configured to switch the connections between the plurality of signal processors and the plurality of laser modules so that each of the plurality of base station signals is input to a corresponding laser module from among the plurality of laser modules;(when the train moves from one RAU to a new one the wavelength tunable laser can be controlled to switch from the old to the new RAU (plurality of lasers), see page 207; column 2; lines 2-7 and figure1b) and a switch controller configured to control the switch to correspond to preset connection information ;(controller configured to evaluate the base station information from the train operation center, see page 207, lines 15-18 and figure 1b and further provides the control signal to the wavelength tunable laser (TLS) for providing optical switching; see figure 1b).

However Pham does not explicitly disclose processing plurality of base station signals according to preset method.

(the duplicated information from connected base station is send to the mobile station for synthesizing (processing) the signals, see figure 2B).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the synthesizing of the base station signal of Ikeda with Pham to provide information from the base station to the mobile station and the motivation is to measure the signal strength of the base station signal.

Regarding claim 12, Pham discloses the optical transmission device of claim 9, further comprising: a communication modem receiving change information for changing a connection state between the plurality of input ports and the plurality of output ports from a connected server, (train operation center further connected to the wavelength tunable laser (TLS) for providing optical switching between the plurality of RAUs based on the signal from the controller, see figure 1b) wherein the switch controller controls the switch to correspond to the change information ;(controller controlling the wavelength tunable laser (TLS) to control connections between the plurality of inputs and the outputs of TLS to the plurality of RAUs, see figure 1b). 

s 10 and 11 are rejected under 35 USC 103 as being unpatentable over Pham et al (High speed and Uninterrupted Communication for high-speed trains by Ultrafast WDM fiber-wireless Backhaul System – 2019 attached) in view of Ikeda et al (US 2002/0098838) and further in view of Jalali et al (US 2006/0223573).

Regarding claim 10, Pham, discloses the optical transmission device of claim 9, further comprising: wherein the switch controller controls the switch so that at least a portion of a base station signal corresponding to the base station signal transmission request from among the plurality of base station signals is transmitted (wavelength tunable laser (TLS) for providing optical switching between the plurality of RAUs based on the signal from the controller, see figure 1b).

However the combination of Pham and Ikeda does not explicitly disclose a communication modem receiving a base station signal transmission request from a connected measuring device, to the measuring device.
In a related field of endeavor, Jalali discloses a communication modem receiving a base station signal transmission request from a connected measuring device, to the measuring device ;( base station controller monitor the base station signal based on the unacknowledged packets addressed to the first base station, see paragraph 19).



Regarding claim 11 Pham discloses the switch device of claim 9, further comprising: a communication modem receiving a base station signal transmission request from a connected;(controller configured to evaluate the base station information from the train operation center, see page 207, lines 15-18 and figure 1b and the information is further sent to the wavelength tunable laser, see figure 1b).

However Pham does not explicitly disclose measuring device, wherein the switch controller duplicates at least a portion of a base station signal corresponding to the base station signal transmission request from among the plurality of base station signals, and controls at least one of the switch and the communication modem so that the duplicated portion of the base station signal is transmitted to the measuring device.

In a related field of endeavor, Ikeda disclose the switch controller duplicates at least a portion of a base station signal corresponding to the base station signal transmission request from among the plurality of base station signals, ,(each base station sends the request to the mobile station to measure the signal strength and duplicated information is send from the base station connected to the mobile station, see figure 2b)  and controls at least one of the switch and the communication modem so that the duplicated portion of the base station signal is transmitted (the duplicated information from connected base station is send to the mobile station for synthesizing the signals, see figure 2B).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the measurement of the base station signal of Jalali with Pham and Ikeda to measure the base station signal strength of the plurality of base station signals and the motivation is to switch between the plurality of base stations based on the signal strength.

However the combination of Pham and Ikeda does not explicitly disclose a measuring device.
In a related field of endeavor, Jalali discloses a measuring device ;( base station controller monitors the base station signal based on the unacknowledged packets addressed to the first base station, see paragraph 19).

Conclusion
4. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Chetlur et al (US 2014/0146693) discloses systems and methods for estimating bandwidth quantity between plurality of base stations, see figure 2.

b. Zhu et al (US 2021/0022040) discloses performs detection of duplicate packets between two communicating nodes, see figure 12.

c. Noh et al (Realizing Multi-Gbps Vehicular Communication: Design, Implementation and Validation -2019 attached) discloses relay network of high speed communication between the user equipments in a moving vehicle, see figure 1.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636